Exhibit 10.53

 

[ex10-2_001.jpg]

 

June 21, 2019

 

Personal and Confidential

 

Douglas Plassche

 

Dear Doug,

 

This letter agreement (the “Agreement”) shall confirm our understanding as to
the terms of your continuing employment with Elite Laboratories, Inc., a
Delaware corporation (the “Company”).

 

In recognition of the value Elite places on your past and continued service to
the Company, we are pleased to offer you an incentive to continue to remain
employed with the Company and to provide for the continuity of management and
the success of the Company’s operations during a period of substantial change by
ensuring your commitment to continue to serve diligently in your present
position for an additional two year period starting June 30, 2019. In
consideration of the foregoing Elite will pay you $30,000 for relocation
expenses within two weeks of executing this letter agreement. In addition, at
any time after June 30, 2021 and provided that you remain continuously employed
with the Company through June 30, 2021, you will be entitled to a lump sum
retention payment of $253,552, less applicable withholding taxes, regardless of
whether you remain with the Company or leave the Company any time after June 30,
2021. Further in the two-year period up to June 30, 2021 your salary of $253,552
per year and bonus of $75,000 is guaranteed. These benefits will replace what is
stated in your offer letter.

 

(Signature Page follows)

 

165 Ludlow Avenue. Northvale, NJ 07647, Ph: (201)750-2646, Fax: (201)750-2755
www.elitepharma.com



 



 

 

 

If you find the foregoing arrangement acceptable and believe that the foregoing
accurately summarizes our understanding, please kindly so indicate by executing
and dating the attached copy of this Agreement in the space provided and
returning a copy to me.



 

  Very truly yours,           Elite Laboratories, Inc         By: /s/ Nasrat
Hakim     Nasrat Hakim     President and CEO

 

ACCEPTED & AGREED         By: /s/Douglas Plassche     Douglas Plassche  

 

 

165 Ludlow Avenue. Northvale, NJ 07647, Ph: (201)750-2646, Fax: (201)750-2755
www.elitepharma.com



 



 

